DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17 & 18 are objected to because of the following informalities:  Claims 17 & 18 which depend on claim 9 recite the limitations “the first surface” and “the second surface” however, these limitations were not introduced in claim 9, but rather in claim 10 and therefore lack exact antecedent basics.  Appropriate correction is required. For the purposes of examination, they will be treated as depending on claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-10 & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Patent Application Publication 2017/0346164.
Regarding Claim 1, Kim et al. teaches an antenna structure applied in a wireless communication device (1100 Figs. 11A-D), the antenna structure comprising: 
a metal frame (1110 /1121-1124 Figs. 11A-D Par. 0177) comprising at least one radiating portion (1121, 1122 Figs. 11A-D Par. 0182) and at least one slot (1140-1143 Figs. 11A-D Par. 0185); 
at least one feed source (transceiver Par. 0087); and 
a feed portion (feeding portion Par. 0188); wherein: 
the at least one slot is disposed adjacent to the at least one radiating portion (Fig. 11A); 
the at least one feed source and the at least one radiating portion form a first antenna (Par. 0182, 0183); 
the feed portion and the at least one slot form a second antenna (Par. 0188); 
Kim et al. is silent on the at least one feed source supplies an electric current for the first antenna, thereby exciting a first working mode and generating 
However, Kim et al. discloses that the antenna device can operate various frequency bands (Par. 0144) and that the frequency band of operation can be adjusted from a low frequency band to a high frequency band depending on the electrical length of the antenna/slot (Par. 0187).
In this particular case, it is common and well known in the art as evident by Kim et al. to provide an antenna structure to operate in multiple different frequency bands by selecting the electrical length of the antenna structure to the corresponding frequency.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to excite the first antenna and the at least one slot to generate radiation signals in a first frequency band and second frequency band higher than the first as a result effect in order to provide wireless communications in multiple networks such as cellular and Wi-Fi simultaneously.
Regarding Claim 2, Kim et al. as modified teaches wherein: the metal frame comprises a first surface (top surface of 1124 Fig. 11A), a second surface (bottom surface of 1124 Fig. 11A), and a third surface (side surface of 1124 containing slots 1142-1144 Fig. 11A); the third surface is located between the first surface and the second surface (Fig. 11A); the first surfaces is perpendicular to the third surface (Fig. 11A); the second surface is perpendicular to the third 
Regarding Claim 6, Kim et al. as modified teaches wherein the third surface faces an inner side of the metal frame (inner side better seen in Fig. 11B).
Regarding Claim 7, Kim et al. as modified teaches wherein: the third surface is a portion of an outer surface of the wireless communication device (Figs. 11A, 11B); and the third surface faces an outer side of the metal frame (Figs. 11A, 11B).
Regarding Claim 8, Kim et al. as modified teaches wherein: the at least one feed source comprises a first feed source (221 Par. 0087) and a second feed (223 Par. 0087) source; the metal frame comprises a first gap (1133 Fig. 11A Par. 0181), a second gap (1134 Fig. 11A Par. 0181), a first radiating portion (radiation portion of 1121 Par. 0182), and a second radiating portion (radiation portion of 1122 Par. 0182); the first gap and the second gap pass through the metal frame to separate the first radiating portion and the second radiating portion from the metal frame (Fig. 11A); the first feed source, the second feed source, the first radiating portion, and the second radiating portion cooperatively form a first antenna (Par. 0182, 0183); the first feed source and the second feed source are both electrically coupled to the first antenna to supply an electric current to the first antenna, thereby causing the first antenna to excite a first working mode and generate a radiation signal in a first frequency band (Par. 0182, 0183).
Regarding Claim 9, Kim et al. teaches a wireless communication device (1100 Figs. 11A-D) comprising an antenna structure, the antenna structure comprising:
a metal frame (1110 /1121-1124 Figs. 11A-D Par. 0177) comprising at least one radiating portion (1121, 1122 Figs. 11A-D Par. 0182) and at least one slot (1140-1143 Figs. 11A-D Par. 0185); 
at least one feed source (transceiver Par. 0087); and 
a feed portion (feeding portion Par. 0188); wherein: 
the at least one slot is disposed adjacent to the at least one radiating portion (Fig. 11A); 
the at least one feed source and the at least one radiating portion form a first antenna (Par. 0182, 0183); 
the feed portion and the at least one slot form a second antenna (Par. 0188); 
Kim et al. is silent on the at least one feed source supplies an electric current for the first antenna, thereby exciting a first working mode and generating a radiation signal in a first frequency band; the feed portion spans the at least one slot to supply the electric current for the second antenna, thereby exciting a second working mode and generating a radiation signal in a second frequency band; the second frequency band is higher than the first frequency band.
However, Kim et al. discloses that the antenna device can operate various frequency bands (Par. 0144) and that the frequency band of operation can be 
In this particular case, it is common and well known in the art as evident by Kim et al. to provide an antenna structure to operate in multiple different frequency bands by selecting the electrical length of the antenna structure to the corresponding frequency.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to excite the first antenna and the at least one slot to generate radiation signals in a first frequency band and second frequency band higher than the first as a result effect in order to provide wireless communications in multiple networks such as cellular and Wi-Fi simultaneously.
Regarding Claim 10, Kim et al. as modified teaches wherein: the metal frame comprises a first surface (top surface of 1124 Fig. 11A), a second surface (bottom surface of 1124 Fig. 11A), and a third surface (side surface of 1124 containing slots 1142-1144 Fig. 11A); the third surface is located between the first surface and the second surface (Fig. 11A); the first surfaces is perpendicular to the third surface (Fig. 11A); the second surface is perpendicular to the third surface (Fig. 11A); the first surface is parallel to and spaced from the second surface (Fig. 11A).
Regarding Claim 14, Kim et al. as modified teaches wherein the third surface faces an inner side of the metal frame (inner side better seen in Fig. 11B).
Regarding Claim 15, Kim et al. as modified teaches wherein: the third surface is a portion of an outer surface of the wireless communication device (Figs. 11A, 11B); and the third surface faces an outer side of the metal frame (Figs. 11A, 11B).
Regarding Claim 16, Kim et al. as modified teaches wherein: the at least one feed source comprises a first feed source (221 Par. 0087) and a second feed (223 Par. 0087) source; the metal frame comprises a first gap (1133 Fig. 11A Par. 0181), a second gap (1134 Fig. 11A Par. 0181), a first radiating portion (radiation portion of 1121 Par. 0182), and a second radiating portion (radiation portion of 1122 Par. 0182); the first gap and the second gap pass through the metal frame to separate the first radiating portion and the second radiating portion from the metal frame (Fig. 11A); the first feed source, the second feed source, the first radiating portion, and the second radiating portion cooperatively form a first antenna (Par. 0182, 0183); the first feed source and the second feed source are both electrically coupled to the first antenna to supply an electric current to the first antenna, thereby causing the first antenna to excite a first working mode and generate a radiation signal in a first frequency band (Par. 0182, 0183).
Regarding Claim 17, Kim et al. as modified teaches further comprising a backplane (rear of housing of 1100 Figs. 11A, 11B) and a display screen (1101 Fig. 11A Par. 0180), wherein: the first surface of the metal frame is adjacent to the backplane (Figs. 11A, 11B), and the second surface of the metal frame is adjacent to the display screen (Figs. 11A, 11B); and the feed portion is received 
Regarding Claim 18, Kim et al. as modified teaches further comprising a backplane (rear of housing of 1100 Figs. 11A, 11B) and a display screen (1101 Fig. 11A Par. 0180), wherein: the first surface of the metal frame is adjacent to the display screen (Figs. 11A, 11B), and the second surface of the metal frame is adjacent to the backplane (Figs. 11A, 11B); and the feed portion is received in a recessed portion of either the first surface or the display screen (feeding portion inside the housing Par. 0186).
Claims 3-5 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Patent Application Publication 2017/0346164 and Wu CN Patent Publication CN 108281753 A (cited by applicant, see attached machine translation for citations).
Regarding Claim 3, Kim et al. as modified teaches wherein: the at least one slot comprises a first slot (1142 Figs. 11A, 11B) and a second slot (1143 Figs. 11A, 11B).
Kim et al. is silent on the first slot passes through the first surface and the second surface; the second slot passes through the first slot and the third surface; the feed portion is mounted on the first surface; the feed portion spans the first slot, wherein when the feed portion supplies an electric current to the first slot and the second slot, the first slot excites a first resonance frequency mode and generates a radiation signal in a first resonance frequency band, and the 
However, Wu teaches the first slot (11 Fig. 2) passes through the first surface (right surface of 102 as seen in Fig. 2) and the second surface (side surface of 102 as seen in Fig. 2); the second slot (12) passes through the first slot (passing through slot 10) and the third surface (middle surface of 102 as seen in Fig. 2); the feed portion is mounted on the first surface (31 Fig. 5 Par. 0052); the feed portion spans the first slot (Fig. 5), wherein when the feed portion supplies an electric current to the first slot and the second slot, the first slot excites a first resonance frequency mode and generates a radiation signal in a first resonance frequency band, and the second slot excites a second resonance mode and generates a radiation signal in a second resonance frequency band (Par. 0017-0020).
In this particular case, providing multiple slot antennas passing through multiple surface and is common and well known in the art as evident by Wu in order to provide two slot antennas having good isolation and improved correlation (Par. 0013).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to the antenna structure of Kim et al. with a first and second slots arranged and excited as recited based on the teachings of Wu in order to provide two slot antennas having good isolation and improved correlation thereby improving the antenna performance.
Regarding Claim 4, Kim et al. as modified teaches wherein: the first slot is perpendicular to the second slot (as modified by slots 11 & 12 of Wu as seen in Fig. 2); and a cross-section of both the first slot and the second slot is T-shaped (as modified by slots 11 & 12 of Wu as seen in Fig. 2).
Regarding Claim 5, Kim et al. as modified teaches wherein: the first slot, the second slot, and the feed portion are elongated in shape (as modified by slots 11 & 12 of Wu as seen in Fig. 2); the feed portion is perpendicular to the first slot and the second slot (as modified by slots 11 & 12 of Wu as seen in Figs. 2, 5).
Regarding Claim 11, Kim et al. as modified teaches wherein: the at least one slot comprises a first slot (1142 Figs. 11A, 11B) and a second slot (1143 Figs. 11A, 11B).
Kim et al. is silent on the first slot passes through the first surface and the second surface; the second slot passes through the first slot and the third surface; the feed portion is mounted on the first surface; the feed portion spans the first slot, wherein when the feed portion supplies an electric current to the first slot and the second slot, the first slot excites a first resonance frequency mode and generates a radiation signal in a first resonance frequency band, and the second slot excites a second resonance mode and generates a radiation signal in a second resonance frequency band.
However, Wu teaches the first slot (11 Fig. 2) passes through the first surface (right surface of 102 as seen in Fig. 2) and the second surface (side surface of 102 as seen in Fig. 2); the second slot (12) passes through the first 
In this particular case, providing multiple slot antennas passing through multiple surface and is common and well known in the art as evident by Wu in order to provide two slot antennas having good isolation and improved correlation (Par. 0013).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to the antenna structure of Kim et al. with a first and second slots arranged and excited as recited based on the teachings of Wu in order to provide two slot antennas having good isolation and improved correlation thereby improving the antenna performance.
Regarding Claim 12, Kim et al. as modified teaches wherein: the first slot is perpendicular to the second slot (as modified by slots 11 & 12 of Wu as seen in Fig. 2); and a cross-section of both the first slot and the second slot is T-shaped (as modified by slots 11 & 12 of Wu as seen in Fig. 2).
Regarding Claim 13, Kim et al. as modified teaches wherein: the first slot, the second slot, and the feed portion are elongated in shape (as modified by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khripkov et al. US Patent Application Publication 2017/0294705 discloses a wireless communication device having slot antennas in a frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845